Citation Nr: 1119579	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1977 to September 1988 and September 1999 to October 2007, with additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Wichita, Kansas.  A transcript of the hearing has been associated with the claims file.  The Board notes that the Veteran submitted additional evidence at the time of his Board hearing, with a waiver of RO consideration of the same.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the Veteran filed a claim for such in August 2010 and the AOJ sent him an initial notice letter in September 2010.  As the AOJ has not adjudicated the claim, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent medical evidence rendered by a VA clinician links the Veteran's claimed in-service stressor involving fear of hostile military or terrorist activity in Korea with his current PTSD.





CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Regarding the Veteran's claim for service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Alternatively, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  The new paragraph provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. at 39852.

In the present appeal, the Veteran asserts that service connection for PTSD is warranted.  In a statement dated in February 2008, and during his October 2010 Board hearing, the Veteran described his claimed in-service stressor.  The Veteran asserts that he was northeast of Camp Casey in Korea in May 1984 and that he was driving along the demilitarized zone and heard an explosion.  He asserts that he saw black smoke drifting and villagers running away from the explosion.  The Veteran reported that he saw small children screaming and fatally injured. 
At the outset, the Board notes that two VA clinicians have diagnosed the Veteran with PTSD and have related this diagnosis to his claimed in-service stressor.  In other words, VA clinicians confirmed that the Veteran's claimed in-service stressor adequately supports a diagnosis of PTSD. 

On VA examination December 2007, the Veteran described his claimed in-service stressor.  The Veteran, during this instance of examination, described his in-service stressor to involve more contact with dying children from the village he saw bombed.  He reported that he attempted, unsuccessfully, to resuscitate a small boy.  Subsequent to mental status examination and review of the claims file, the examiner opined that the Veteran met the criteria for a diagnosis of PTSD and opined that the Veteran was exposed to traumatic events during service.

The Veteran underwent VA psychiatric consultation in February 2008.  He reported his in-service stressor in the same manner he reported such in December 2007.  The Veteran reported that he experienced feelings of terror, fear, and hopelessness. Subsequent to mental status examination and review of the claims file, the examiner diagnosed the Veteran with PTSD.  While the examiner did not specifically relate the Veteran's PTSD to his in-service stressor, such stressor was the only traumatic event reported, and thus considered, at the time of the psychiatric consultation.  The examiner did not discuss any other traumatic event or alternative cause of the Veteran's PTSD.

Therefore, as there is already evidence that the Veteran's current PTSD is related to his claimed in-service stressor, the determinative issue, and the focus of the analysis to follow, is whether there is credible supporting evidence that the claimed in-service stressor actually occurred (i.e., has the Veteran's claimed stressor(s) been sufficiently confirmed).

In this regard, the Board notes that the Veteran's service separation documents, his Armed Forces Of The United States Reports Of Transfer Or Discharge (DD Form 214) indicate that served on active duty from March 1977 to September 1988 and from September 1999 to October 2007.  His DD Form 214 reflecting the dates of service during his first period of service indicates that the Veteran served more than four years of foreign service.  His military occupational specialties are listed as armor crewman, infantryman, and armor officer.  His service separation documents are silent for any awards or commendations indicating combat service.  

The Veteran's service treatment records are completely negative for complaints, treatment, or diagnosis of PTSD.  The Board notes here, however, that the Veteran was treated for depression during active service.  The Veteran's service treatment records include report of his Medical Evaluation Board (MEB), dated in June 2007 and conducted for unrelated disabilities.  The MEB report includes a synopsis of the Veteran's military history and notes that he was assigned to Camp Casey from June 1982 to June 1983.  

Upon considering all evidence of record, the Board, as the fact finder, finds the Veteran's account of his experience in Korea to be competent.  There is no evidence of record indicating that the Veteran is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board finds the Veteran's claimed in-service stressor is consistent with the places, types and circumstances of his service and that there is no clear and convincing evidence to the contrary.  While the Veteran's service separation documents are silent for awards or decorations indicating combat service, it is significant that the Veteran's military occupational specialties were specialties that strongly suggest exposure to explosions along a demilitarized zone.  Also, while the Veteran reported that his in-service stressor occurred in May 1984 near Camp Casey and the MEB report indicates that he was assigned to Camp Casey prior to 1984, the Board finds that such discrepancy is not fatal to the Veteran's claim and represents only an error in reporting or memory.  Moreover, a claimed stressor need not be corroborated in every detail.  Souzzi v. Brown, 10 Vet. App. 307, 311 (1997).

In light of the recent revisions to 38 C.F.R. § 3.304(f), as outlined above, the Board finds that the evidence of record sufficiently satisfies the criteria necessary to confirm the Veteran's claimed in-service stressor.  Initially, as the Veteran's claimed in-service stressor includes his assertion that he experienced, witnessed, or was confronted with threatened death or serious injury to the physical integrity of others and resulted in feelings of terror, fear, or hopelessness, his claimed in-service stressor is thus characterized as "fear of hostile military or terrorist activity" within the meaning of 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39852 (July 13, 2010).  

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

In sum, the record presents a valid diagnosis of PTSD related to a stressful in-service experience in Korea that the Veteran has consistently reported and the Board finds sufficient to satisfy the regulatory criteria.  The Board, therefore, concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


